Citation Nr: 1420568	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-16 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from October 1973 to October 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran now resides in Alabama, so the matter is now handled by the RO in Montgomery, Alabama.   

In June 2012, the Board remanded these claims for additional development.  

The Board notes that entitlement to service connection for pseuodofolliculitis barbae was granted in a February 2013 rating decision, and as such, is no longer on appeal.

Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  Exposure to military noise is consistent with the circumstances and conditions of the Veteran's military occupational specialty as a field artillery crewman.  

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not fully accomplished.  

Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the June 2012 Board remand, the RO/AMC was instructed to afford the Veteran a VA examination and to obtain a medical opinion regarding the nature and etiology of the Veteran's hearing loss and tinnitus.  The examiner was asked to explain the significance of normal audiograms during service and to discuss the likelihood that the Veteran's hearing loss and tinnitus were due to in-service noise exposure on a delayed or latent onset theory of causation.

The Veteran was afforded a VA examination in June 2012.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by his military service.  The examiner stated that the Veteran's hearing was within normal limits upon discharge and given that the Veteran's enlistment examination is missing, there is no way to know if there was a change in hearing during service.  The examiner maintained that she could not say the hearing loss noted in 1993 was the result of noise exposure from active duty.  The examiner also stated that there was no incident in the claims file to indicate the Veteran's hearing was damaged while not on active duty.  

The Board finds this opinion to be inadequate.  The June 2012 examiner did not specifically discuss the likelihood that the Veteran's hearing loss and tinnitus were due to in-service noise exposure on a delayed or latent onset theory of causation.  Therefore, the Board finds a remand is necessary to obtain an addendum opinion that discusses this theory of causation. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion to the June 2012 VA examination.  The claims file must be made available to and reviewed by the examiner.  While the Board understands that there is no way to know if there was a change in hearing during the Veteran's active duty period due to the absent enlistment examination, and hearing loss was not noted until 1993, please specifically also address the question raised in the Board's prior Remand: 

Please discuss the likelihood (at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hearing loss is due to in-service noise exposure on a delayed or latent onset theory of causation where hearing was within normal limits upon separation in September 1976, and normal for VA purposes on quadrennial examinations dated in October 1980, April 1984, and November 1988, and first shown on quadrennial examination dated in 1993.   The examiner should assume for purposes of the opinion that the Veteran had in-service military noise exposure.  The examiner should also indicate whether the Veteran's tinnitus is a symptom of his hearing loss.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

2.  Thereafter, the RO/AMC should review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall, supra.

3.  After all of the above actions have been completed, readjudicate the claims.  

If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



